                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

ALAN EDWARD DORMAN,

            Plaintiff,

      V.                              : Civil Action No. 18-1045-RGA

CONNECTIONS COMMUNITY
SUPPORT PROGRAMS, INC. , et al. ,

            Defendants.


Alan Edward Dorman, Sussex Correctional Institution, Georgetown, Delaware.
Pro Se Plaintiff.



                            MEMORANDUM OPINION




October { f \ 2018
Wilmington, Delaware
       Plaintiff Alan Edward Dorman, an inmate at the Sussex Correctional Institution in

Georgetown , Delaware, filed this action pursuant to 42 U.S.C. § 1983.1 (0.1. 3). He

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 5). The

Court screens and reviews the complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(a).

                                      BACKGROUND
       Plaintiff injured his finger on August 15, 2016 while playing basketball at SCI. He

submitted a sick call clip and received treatment a few days later. The pain and

swelling worsened and Plaintiff submitted another sick call slip. He was seen by a

nurse who referred Plaintiff to a "medical provider." Several weeks passed before

Plaintiff was seen by Defendant Dr. Curtis Harris who ordered an x-ray and prescribed

Tramadol for pain. Plaintiff refused to take the medication after a few days because he

is a recovering addict. Several weeks passed without action by the medical

department.

       Plaintiff submitted a medical grievance on October 6, 2016, complained that he

had been waiting for over three weeks for an x-ray, and explained that his finger was

possibly broken and might need surgery. Plaintiff was x-rayed a couple of weeks later.

Several days after that he received x-ray results in the mail, which indicated there was

no damage to his finger. However, his finger was swollen, he had pain and discomfort,

and could not straighten the finger or grip with it.


1
 When bringing a § 1983 claim , a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42 , 48 (1988).

                                               1
       Plaintiff submitted another medical grievance on November 11, 2016. The

grievance was upheld with instructions for SCI medical to ensure that consultation

orders were implemented in a timely manner. Soon thereafter, Plaintiff was taken to an

outside surgical center and x-rayed. The x-rayed revealed a fracture and ligament

damage that had healed. Physical therapy was ordered but discontinued after several

sessions because there was no improvement.

       Plaintiff alleges Dr. Harris was deliberately indifferent to his serious medical

needs in delaying treatment and failing to order or delaying a consult with an outside

specialist. He alleges Defendant Jill Moser, SCI Medical Director, was deliberately

indifferent by denying and delaying a consultation to an outside specialist. Plaintiff

alleges former SCI warden G.R. Johnson was deliberately indifferent in failing to

ensure the medical contract provider abided by its contract to provide adequate care.

Finally, Plaintiff alleges that Defendant Connections Community Support Programs, Inc.

was deliberately indifferent in failing to take steps to ensure that Plaintiff received

needed treatment.

         Plaintiff seeks declaratory relief as well as compensatory and punitive

damages.

                              SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(8) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013). See a/so 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental
                                              2
defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94 (citations

omitted).

       An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and

§ 1915A(b)(1), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario. Neitzke, 490 U.S. at 327-28; Wilson v. Rackmi/1, 878 F.2d 772, 774

(3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive
                                               3
plausibility. See Johnson v. City of Shelby, _U.S._, 135 S.Ct. 346, 347 (2014). A

complaint may not be dismissed, however, for imperfect statements of the legal theory

supporting the claim asserted. See id. at 346.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Const. Corp., 809 F.3d 780,787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id.

                                        DISCUSSION

       The Eighth Amendment proscription against cruel and unusual punishment

requires that prison officials provide inmates with adequate medical care. Estelle v.

Gamble, 429 U.S. 97, 103-105 (1976). In order to set forth a cognizable claim, an

inmate must allege (i) a serious medical need and (ii) acts or omissions by prison

officials that indicate deliberate indifference to that need. Estelle v. Gamble, 429 U.S. at

104; Rouse v. Plantier, 182 F .3d 192, 197 (3d Cir. 1999). A prison official is deliberately

indifferent if he knows that a prisoner faces a substantial risk of serious harm and fails

to take reasonable steps to avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837

(1994). A "prison official may manifest deliberate indifference by intentionally denying

or delaying access to medical care." Estelle v. Gamble, 429 U.S. at 104-05.
                                               4
         However, "a prisoner has no right to choose a specific form of medical treatment,

"so long as the treatment provided is reasonable." Lasko v. Watts, 373 F. App'x 196,

203 (3d Cir. 2010) (quoting Harrison v. Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000)).

An inmate's claims against members of a prison medical department are not viable

under§ 1983 where the inmate receives continuing care, but believes that more should

be done by way of diagnosis and treatment and maintains that options available to

medical personnel were not pursued on the inmate's behalf. Estelle v. Gamble, 429

U.S. at 107. In addition, allegations of medical malpractice are not sufficient to establish

a Constitutional violation. See White v. Napoleon, 897 F.2d 103, 108-09 (3d Cir. 1990);

see also Daniels v. Williams, 474 U.S. 327, 332-34 (1986) (negligence is not

compensable as a Constitutional deprivation).

         As pied, the Complaint states an actionable claim against Dr. Harris. It does not

state actionable claims against the other defendants. For example, the only allegations

against Moser are raised in a conclusory manner that she denied and delayed a

consultation to an outside specialist. The sparse facts do not give rise to a claim

against her. Similarly, the sparse facts against Johnson do not give rise to an

actionable claim. In addition, it appears that Moser and Johnson are named as

defendants based upon their supervisory positions. However, there is no respondeat

superior liability under § 1983. See Parke/I v. Dan berg, 833 F.3d 313, 330 (3d Cir.

2016).

         Finally, when a plaintiff relies upon a theory of respondeat superior to hold a

corporation like Connections liable, he must allege a policy or custom that demonstrates

such deliberate indifference. Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989). In

order to establish that Connections is directly liable for the alleged constitutional

                                               5
violations, Plaintiff "must provide evidence that there was a relevant [Connections]

policy or custom, and that the policy caused the constitutional violation[s] [plaintiff]

allege[s]." Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003).

There are no such allegations.

       Therefore, the claims against Moser, Johnson, and Connections will be

dismissed for failure to state claims upon which relief may be granted pursuant to

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and§ 1915A(b)(1). However, since it appears

plausible that Plaintiff may be able to articulate § 1983 claims, he will be given an

opportunity to amend his pleading.

                                       CONCLUSION

       For the above reasons, the Court will dismiss the claims against Moser, Johnson,

and Connections for failure to state claims upon which relief may be granted pursuant to

U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) and will allow Plaintiff to proceed with the

claim against Dr. Harris. Plaintiff will be given leave to file an amended complaint.

       An appropriate Order will be entered.




                                              6
